UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-1907



In Re:   MICHAEL CRAIG CLARK,

                                                         Petitioner.



      On Petition for Writ of Mandamus.   (CA-02-40-2-BO(1))


Submitted:   September 5, 2002       Decided:     September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Craig Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Michael Craig Clark has filed an emergency appeal contending

that   the   district   court   denied   his   motion   for   a   temporary

restraining order.      Although the district court had not yet ruled

on the motion at the time Clark filed his appeal, the district

court entered an order denying the motion while this action was

pending.     Construing Clark’s action as a petition for a writ of

mandamus requesting that this court order the district court to

rule on the motion, we note that, in light of the district court’s

order, the petition is moot. Moreover, the district court’s denial

of a temporary restraining order is not appealable.               Drudge v.

McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973). Accordingly, we deny

the petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         PETITION DENIED




                                    2